  Case 17-01960        Doc 50  Filed 07/31/20 Entered 08/03/20 09:07:05                     Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                   BK No.:      17-01960
Erin T Grzybowski                             )
                                              )                   Chapter: 13
                                              )
                                                                  Honorable Janet S. Baer
                                              )
                                              )                   Kane
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

        THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction and being duly advised in the premises, and with due notice having been given to all
parties in interest,

  IT IS HEREBY ORDERED THAT:

  1. The current default is deferred to the end of the plan.

 2. Due to the pandemic and pursuant to the CARES Act, the term of the plan may run longer than 60
months.

  3. The Debtor's plan payment is decreased to $426 beginning July 2020 until the end of the plan.

  4. The plan base shall remain the same.


                                                               Enter:


                                                                        Honorable Janet S. Baer
Dated: July 31, 2020                                                    United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
